Citation Nr: 0920251	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-29 616	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for frostbite to the 
hands.

3.  Entitlement to service connection for skin rash of the 
groin.

4.  Entitlement to service connection for excision of growths 
on the back, face and neck.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Los Angeles, California has 
processed the claim since that time.  The veteran testified 
at a Board hearing held at the Los Angeles RO in April 2009.  
He submitted additional evidence at the hearing, for which a 
waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  On April 23, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal of service 
connection for foot fungus; frostbite to the hands; skin rash 
of the groin; and excision of growths on the back, face and 
neck was requested. 

2.  The Veteran's tinnitus is attributable to acoustic trauma 
experienced in service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for foot fungus; frostbite 
to the hands; skin rash of the groin; and excision of growths 
on the back, face and neck by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008). 

2.  The veteran's tinnitus is due to a disease or injury that 
was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for foot fungus; frostbite to the 
hands; skin rash of the groin; and excision of growths on the 
back, face and neck

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).  The 
veteran has withdrawn his claims on appeal for service 
connection foot fungus; frostbite to the hands; skin rash of 
the groin; and excision of growths on the back, face and neck 
and, hence, there remains no allegation of error of fact or 
law of this claim for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
entitlement to service connection for connection for foot 
fungus; frostbite to the hands; skin rash of the groin; and 
excision of growths on the back, face and neck, and it is 
dismissed. 

II.  Tinnitus

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service treatment records are silent for any complaints 
or findings of tinnitus or noise in the ears.  He was placed 
on a profile for hearing loss, and a Record of Faculty Board 
Action dated in July 1967 approved his removal from training 
on account of that hearing loss.  During his separation 
examination he reported noticing progressive hearing loss 
since 1966 from his working on a flight line.  His service 
personnel records show he served as a military policeman.

Following service, the Veteran attended a VA fee basis 
examination in June 2004.  He reported noticing hearing loss 
since 1967, but purportedly denied tinnitus.  He reported 
firing weapons in his capacity as a military policeman, where 
he used hearing protection.  Post-service noise exposure 
included in construction without the use of hearing 
protection, and the use of power tools without hearing 
protection.  The examiner concluded that the Veteran's 
tinnitus had resolved, but indicated that the hearing loss 
was related to acoustic trauma.

On file is the report of an August 2004 Agent Orange Registry 
examination.  The Veteran reported experiencing tinnitus.  
The examiner diagnosed the Veteran as having tinnitus since 
service.

The report of an August 2005 private audiology examination by 
Patricia Keane, M.A. indicates that the veteran reported 
constant bilateral tinnitus with significant exposure to 
noise in service.  She noted that testing confirmed the 
presence of tinnitus.  In a statement received in April 2009, 
Ms. Keane explained that due to the Veteran's history of 
exposure to acoustic trauma in service, she believed his 
current tinnitus was related to service.

In statements on file the Veteran reports exposure to noise 
during combat in Vietnam.  At his hearing, he testified that 
he was exposed to noise from flying in helicopters and 
indicated that he experienced acoustic trauma from almost 
nightly combat in Vietnam.  He denied using hearing 
protection during combat, and suggested that he began 
experiencing tinnitus in service.

Service personnel records show that the veteran served as a 
military policeman.  Service connection is already in effect 
for hearing loss, and the Board agrees that the evidence 
supports the Veteran's statements and testimony as to 
acoustic trauma in service.  The Board also finds credible 
his testimony concerning tinnitus since service.

The evidence against the claim consists of the June 2004 
examination report, the examiner for which indicated that the 
Veteran denied experiencing tinnitus.  The Board finds the 
examiner's finding in this regard to be dubious, given that 
immediately prior to the examination and since the 
examination the Veteran consistently reported experiencing 
tinnitus.  Moreover, audiological testing in August 2005 
confirmed the presence of tinnitus.

In contrast, the evidence in support of the claim consists of 
the August 2004 opinion of the VA Agent Orange Registry 
examiner and the April 2009 opinion by Ms. Keane.  Both 
individuals concluded, in light of the Veteran's history of 
acoustic trauma, that his tinnitus was etiologically related 
to service.

Given that the medical opinions in support of the claim are 
consistent with the Veteran's history of acoustic trauma in 
service and tinnitus since that time, and as the June 2004 
examiner's conclusion that the claimed tinnitus had resolved 
is not borne out by the record, the Board finds the 
evidentiary record serves to establish that it is at least as 
likely as not that the veteran's current tinnitus originated 
during service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for tinnitus is warranted.  


ORDER

The appeal of entitlement to service connection for foot 
fungus; frostbite to the hands; skin rash of the groin; and 
excision of growths on the back, face and neck is dismissed. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


